In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 14, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs payable by the respondents.
It is well settled that a common carrier owes a duty to an exiting passenger to stop at a place where the passenger may safely disembark and leave the area (see, Miller v Fernan, 73 NY2d 844; Jenkins v New York City Tr. Auth., 262 AD2d 455; Kelleher v F.M.E. Auto Leasing Corp., 192 AD2d 581). The Supreme Court properly denied the appellant’s motion for summary judgment, as there is an issue of fact as to whether it breached this duty. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.